Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to lights and tracking systems for use in low light environments such as underground mines.

Prior art was found for the claims as follows:
Singh Harjeet et al. [US 20160162747 A1: already of record] discloses:
1. A system for detecting the presence of an object to be protected in a low-light environment (i.e. A vision system of a vehicle includes a camera and an image processor- Abstract… Since the system is meant for enhancing night driving abilities- ¶0041) comprising: 
a target (i.e. reflective vests are already common- ¶0046) configured for placement on the object (i.e. construction site workers- ¶0046), said target having a distinctive pattern and comprised of high-visibility material (i.e. One example of the reflective elements pattern on such a reflective vest is shown in FIGS. 4A and 4B- ¶0046); 
a lighting unit (i.e. the headlight (or other light source)- ¶0029) comprising a main housing having a front opening and a cavity (i.e. the forward field of illumination of the equipped vehicle's headlights (or other light source of the vehicle)- ¶0029); 
a first visual lighting assembly positioned within the cavity of the main housing, said first visual lighting assembly having a first visual light emitter that emits light in the visible spectrum (i.e. forward beam of visible light- ¶0029); and 
(i.e. The camera is configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle- Abstract) is configured to detect said distinctive pattern (i.e. The image processor is operable to process image data captured by the camera to classify patterns of retroreflective reflectors present in the field of view of the camera- Abstract); 
a warning device to alert the operator (i.e. the system may generate an alert or warning or may act upon such identification- ¶0046) when said target enters the camera's field of view (i.e. the system may readily identify the pattern as being indicative of a person wearing such a vest- ¶0046…The pattern of retroreflectors on the object is within the forward field of illumination of the equipped vehicle's headlights (or other light source of the vehicle), when the headlight (or other light source) is projecting a forward beam of visible light and/or near infrared illumination, and is within the field of view of the forward viewing camera- ¶0029); 
a controller/processor (i.e. image processor- Abstract) programmed to detect when a said distinctive pattern enters the camera's field of view (i.e. The image processor is operable to process image data captured by the camera to classify patterns of retroreflective reflectors present in the field of view of the camera- Abstract); 
means for transmitting (i.e. image processor or image processing system- ¶0024) a signal from said controller/processor to said warning device (i.e. image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data- ¶0024… the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle- ¶0053); and 
means for distinguishing and associating said distinctive pattern with a particular object (i.e. The image processor compares determined patterns of retroreflective reflectors to a database of patterns and classifies patterns of retroreflective reflectors at least in part responsive to determination that determined patterns of retroreflective reflectors generally match a pattern of the database. The image processor may compare movement of determined patterns of retroreflective reflectors and pattern movements of the database over multiple frames of captured image data and may classify the retroreflective reflectors at least in part responsive to determination that the movements generally match- Abstract).  
However, Singh does not teach explicitly:
a second ultraviolet lighting assembly positioned within the cavity of the main housing, said second ultraviolet lighting assembly having a second ultraviolet light emitter that emits light in the ultraviolet spectrum.
In the same field of endeavor, Sonn Ezri et al. [US 20190056498 A1: already of record] discloses:
a second ultraviolet lighting assembly positioned within the cavity of the main housing, said second ultraviolet lighting assembly having a second ultraviolet light emitter that emits light in the ultraviolet spectrum (i.e. Light source 112 is operative to emit pulsed light 113 and may for example operate in the ultraviolet spectrum, the visible spectrum, NIR and/or Short Wave Infra-red (SWIR)- ¶0158).

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “wherein the lighting unit further comprises an opening corresponding to and aligned with said first visual light emitter to allow the visual light emitted from the visual light emitter to project from the front of the lighting unit.”
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488